Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142617-8                                                                                             Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 142617-8
                                                                    COA: 286550; 293650
                                                                    Macomb CC: 2005-001604-FC
  CHARLIE LEE FLOYD,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 28, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting appeal, we VACATE that part of our order in this case dated June 27,
  2008, 431 Mich 938-939, which found a violation of People v Tanner, 387 Mich 683
  (1973). The decision in Tanner, supra, does not apply to sentences where the statutory
  maximum is “life or any term of years.” See People v Powe, 469 Mich 1032 (2004);
  People v Drohan, 475 Mich 140, 162 n 14 (2006); People v Harper, 479 Mich 599, 617 n
  31 (2007), and People v Washington, 489 Mich 871 (2011). We therefore VACATE that
  part of the judgment of the Court of Appeals that remanded for resentencing based on a
  violation of Tanner. In all other respects, leave to appeal is DENIED because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2011                    _________________________________________
         t1026                                                                 Clerk